As filed with the Securities and Exchange Commission on, 2009 Registration No. 333-155553 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Corporate Security Consultants, Inc. (Name of small business issuer in its charter) Nevada 8742 26-3549475 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) Corporate Security Consultants, Inc. 3450 N.
